                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT
                                   8                                 NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                         JOSE G. AMEZQUITA,
                                  10                                                     Case No. 20-08285 BLF (PR)
                                                           Plaintiff,
                                  11                                                     JUDGMENT
                                  12               v.
Northern District of California
 United States District Court




                                  13
                                         GARCIA-CORTEZ, et al.,
                                  14
                                                          Defendants.
                                  15

                                  16

                                  17            The Court has dismissed the instant civil rights action without prejudice for
                                  18   Plaintiff’s failure to file an amended complaint. A judgment of dismissal without
                                  19   prejudice is entered.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: _May 25, 2021____________                   ________________________
                                                                                          BETH LABSON FREEMAN
                                  23
                                                                                          United States District Judge
                                  24

                                  25
                                       Judgment
                                       PRO-SE\BLF\CR.20\08285Amezquita_judgment
                                  26

                                  27

                                  28
